Citation Nr: 0524126	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  00-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
low back disability, currently rated at 20 percent.

2.  Entitlement to a separate rating for neurological 
impairment associated with service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1979.

This case is before the Board of Veterans'Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was remanded by the Board in April 2003 and in April 2004.  
The veteran testified before a Board videoconference hearing 
in July 2003. 


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by low back pain which effectively limits flexion 
to 50 degrees after repetition, and some mild numbness and 
radiation of pain down the veteran's left thigh; the 
disability is not productive of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent disability 
evaluation (but no higher) for orthopedic impairment 
associated with the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5292, 5293 (2004). 

2.  The criteria for entitlement to a 10 percent disability 
evaluation (but no higher) for neurological impairment 
associated with the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 3.321, Part 4, including § 4.7 and Codes 8520, 8521 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2002 supplemental statement of the case and the August 2004 
RO letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the supplemental statement of the case 
and the RO letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the September 2002 supplemental 
statement of the case and the August 2004 VCAA letter 
implicitly notified the veteran that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in May 2000 
came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the September 2002 
supplemental statement of the case and the August 2004 RO 
letter regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while her claim was on appeal, indicating she understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA medical 
examination with opinions.  Since the appellant was afforded 
a VA examination in connection with her claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, during the pendency of the veteran's appeal, VA 
revised the criteria for evaluating intervertebral disc 
syndrome twice.  Generally, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  A 10 percent evaluation is appropriate for mild 
intervertebral disc syndrome.  Postoperative, cured 
intervertebral disc syndrome is to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Previous to September 26, 2003, the lumbar spine limitation 
of motion could be rated under Diagnostic Code 5292 which 
provided that slight limitation of motion warranted a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warranted a 20 percent rating.  Severe limitation of 
motion of the lumbar spine warranted a 40 percent rating. 

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A November 1999 VA examination recorded that the veteran 
complained of constant left lumbar pain and numbness of 
lateral left thigh radiating to left mid calf.  The veteran 
denied foot drop.  Upon examination the examiner found 
tenderness at paraspinally left lumbar region only.  The 
veteran's flexion was 85 degrees and her extension was 20 
degrees.  She was able to heel and toe walk without 
difficulty.  Her left sciatic stretch sign was negative.  The 
veteran was examined by neurosurgery in October 1999.  The 
neurosurgery examiner found that the EMG exhibited evidence 
of chronic denervation as evidenced by the complex repetitive 
discharges.  The examiner found, "in the lower extremity 
however, there is no evidence of either subacute or chronic 
denervation.  This pattern most likely represents chronic 
muscle damage related to her prior surgery and it is unlikely 
that there is significant progression of an L5 or S1 
radiculopathy."  

The veteran submitted a November 2000 letter from a 
rehabilitation physician, Doctor Bill J. Tacke, M.D.  Dr. 
Tacke indicated that he was treating the veteran for 
significant back pain problems and had referred her to a 
dietician, biofeedback, and a neurosurgeon.  July 2000 
through May 2001 treatment notes from Dr. Tacke reflected the 
veteran's complaints of radiating pain down her left thigh 
and constant pain in the left lower back area.  Dr. Tacke 
noted her surgical scar on her back.  Dr. Tacke found flexion 
to 80 degrees and extension, left and right rotation was full 
range of motion.  Dr. Tacke found possible "recurrent 
radiculopathy left lower extremity possible lower level than 
her initial problem in 1977."  Dr. Tacke also found obesity, 
previous L4-5 discectomy for radiculopathy in 1977, 
myofascial pain syndromes, and "significant stress issues 
which do compound pain management skills."  At the September 
2000 visit the veteran was increased in her pain medication 
of Vioxx to 25 milligrams daily.            

VA clinical records from November 1999 through August 2002 
reflected treatment for complaints of continued constant back 
and leg pain.  At the July 2002 VA examination the veteran 
complained of daily pain in left leg for which she takes 25 
mg of Vioxx.  The veteran denied flare-ups but her pain is 
precipitated by activity.  The veteran reported being able to 
walk 45 to 60 minutes before rest was required but claimed 
she could no longer play golf.  Upon examination the examiner 
found lumbar flexion of 70 to 95 degrees and extension of 20 
to 35 degrees with some pain.  Lateral bend was 20 to 40 with 
some pain and rotation was 20 to 35 with some pain.  The 
examiner noted no leg length discrepancy and no foot drop or 
left leg lag.  The examiner found "HNP L4-5 w persistent, 
progressive pn, and rptd L leg paresthesia."  The X-ray 
revealed a sacralized L-5 segment with two level degenerative 
disc narrowing.            

The veteran underwent an electromyographic (EMG) and nerve 
conduction study of the left lower extremity in August 2002 
by Doctor Charles B. Anderson, M.D.  The results were normal 
with no evidence of neuropathy, plexopathy, radiculopathy, or 
myopathy.  Dr. Anderson found that the veteran's symptoms in 
her left thigh were "consistent with an entrapment syndrome 
involving the lateral femoral cutaneous nerve, probably 
related to her weight."  

An October 2002 treatment record of Dr. Tacke is included in 
the record.  Dr. Tacke noted that the veteran underwent 
gastric bypass surgery and as a result switched from Vioxx to 
Celexa.  The veteran commented that she was still 
experiencing low back pain and a pulling sensation in the 
left buttock area.  Dr.  Tacke noted that the veteran had 
increased activity due to her surgery and subsequent weight 
loss.  Dr. Tacke also evaluated the veteran in October 2003.  
Dr. Tacke opined that it was as probable as not that the 
veteran's knee problems and foot drop were a result of her 
herniated nucleus pulposis.  However, Dr. Tacke found that 
was not the case for her depression.  

The veteran underwent another VA examination in April 2004.  
The examiner reported that he reviewed the C file in 
connection with the examination.  At the examination the 
veteran reported having constant pain at the belt line on 
left side of back which radiated bilaterally down her legs 
but more down her left leg.  She also reported some numbness 
at the left lateral thigh, some occasional droop of the left 
foot, and that she occasionally stumbles when she catches her 
toe.  The veteran rated her pain about 8 out of 10 in 
intensity.  The veteran complained of minor exacerbations of 
back pain with exposure to cold, early in the morning, when 
she attempts to golf, when she has intimate relations, with 
bending forward, when she walks more than 1/2 or 3/4 of a block, 
and when she sits more than 30 to 45 minutes.  The veteran 
reported that she could lift 8 to 10 pounds without pain.  
The veteran reported not using brace or other device for her 
back.  The veteran reported medicating with 10 mg 
hydrocodone/APAP pill consumed twice a day and she also 
treats with heat.  

Upon examination the veteran was not in any distress.  The 
examiner observed that the veteran was 62.5 inches tall and 
211 pounds.  Posture was unremarkable.  The examiner found 
that the veteran had a slight limp favoring the left side.  
The examiner noted the veteran's surgical scar.  The veteran 
had mild tenderness about the belt line of the spinous 
process.  The examiner found that the veteran flexed her back 
to 80 degrees with fingertips about 24 inches off the floor.  
Extension was 30 degrees upon repeated flexion and extension.  
The veteran's range of motion decreased to 50 degrees with 
fingertips about 28 inches off the floor and extends 25 
degrees.  Rotation was 30 degrees right and left and lateral 
flexion was 20 degrees right and 10 degrees left.  The 
examiner noted that the veteran had some pulling on rotation 
with the left being greater than the right.  The veteran also 
had bilateral belt line pain on lateral flexion.  The veteran 
had some decreased sensation over the tensa fasciculata area 
of the left thigh, lateral from about the greater trochanter 
to the knee.  The examiner found low back pain with possible 
radiculopathy to the left lateral thigh.  The examiner found 
no additional losses of range of motion for the low back due 
to painful motion, weakness, impaired endurance, fatigue, 
flare-ups or incoordination.  In a September 2004 addendum 
the examiner explained that he had found L5 radiculopathy 
which was causing the veteran's numbness in her left thigh.  
However, the examiner found that foot drop was not indicative 
of a nerve condition as "the superficial peroneal and sural 
nerves are normal on the nerve conduction study previously 
performed."  

In a September 2004 statement the veteran explained that she 
had not missed work in the last 5 years due to her back 
because she could not afford to miss work as a single mother.  
She explained that she medicates herself as much as possible 
to minimize the back pain.  

Currently, the veteran is rated at 20 percent for Diagnostic 
Code 5293 under the old criteria for moderate intervertebral 
disc syndrome with recurring attacks.  The evidence fails to 
demonstrate that the veteran's symptoms warrant the next 
higher rating of 40 percent under this code.  A 40 percent 
rating under this code is warranted with severe 
intervertebral disc syndrome with only intermittent relief.  
The evidence demonstrates that the veteran is able to 
maintain a full time job, even though she has chronic back 
pain.  The evidence also demonstrates that after the 
veteran's gastric bypass surgery she was able to increase 
activity.  Moreover, the overall back disability more 
adequately represents a moderate disability not a severe 
disability.  Consequently, the veteran would not be entitled 
to a 40 percent rating under Diagnostic Code 5293.  

The new criteria for intervertebral disc syndrome is based 
upon incapacitating episodes.  As listed in Note (1) under 
the intervertebral disc syndrome an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician.  There is no evidence of record that the veteran 
experiences these episodes.  Consequently, the veteran would 
not be entitled to a greater than 20 percent rating under the 
new criteria for intervertebral disc syndrome.

Diagnostic Code 5292 under the old criteria allowed for a 20 
percent rating for moderate limitation of motion and a 40 
percent rating for severe limitation of motion.  The evidence 
of record demonstrates a moderate limitation of motion.  The 
veteran's flexion was generally 80 degrees with 50 degrees 
upon repeated motion at the April 2004 VA exam.  Her 
extension and rotation were full at 30 degrees.  There was 
some limitation on her lateral flexion at the last exam.  
This limitation of motion is more indicative of moderate 
limitation under the old criteria, and a rating in excess of 
20 percent would not be warranted under Code 5292.  

Further, even under the new criteria for the spine the 
veteran would not be entitled to a rating in excess of 20 
percent for limitation of motion.  The veteran's lowest 
measurement for range of motion came in the April 2004 exam 
after repetitive movement.  The veteran's flexion was 50 
degrees.  Based upon the new criteria, forward flexion 
greater than 30 degrees but less than 60 degrees warrants a 
20 percent rating.  The next higher rating for the 
thoracolumbar spine is 40 percent and it requires either 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
There is no evidence in the record that the veteran meets 
this criteria and, consequently, she is not entitled to a 
rating greater than 20 percent under this criteria.                  

Note (1) under the new diagnostic criteria for the spine and 
Note (2) under the new diagnostic criteria for intervertebral 
disc syndrome allow for a separate rating for neurologic 
abnormalities.  In this case, the veteran has been diagnosed 
with radiculopathy down her left leg.  It appears that this 
symptom would be rated under Diagnostic Codes 8520 or 8521 
for sciatic or popliteal nerve impairment.  Under either 
Code, a rating of 10 percent is warranted with mild 
incomplete paralysis and a rating of 20 percent is warranted 
for moderate incomplete paralysis.     

The evidence of record demonstrates that the veteran has L5 
radiculopathy.  The overall medical evidence suggests that 
the radiculopathy is no more than mild.  However, the 
veteran's chief complaint is one of numbness and she does not 
have complete paralysis.  The April 2004 examiner opined that 
the veteran's complaints of foot drop was not a nerve 
condition as "the superficial peroneal and sural nerves are 
normal on the nerve conduction study previously performed."  
It appears, therefore, that there is evidence of mild 
neurological impairment, and the Board finds that a separate 
10 percent rating for neurological impairment is warranted.  
However, the preponderance of the evidence is against a 
finding of more than a mild degree of such impairment.  
Consequently, the veteran's neurological symptoms warrant a 
separate 10 percent rating, but do not warrant a higher 
rating.

In sum, the Board finds that application of the current 
diagnostic criteria allows for a 20 percent rating for 
orthopedic impairment involving limitation of motion and a 
separate 10 percent rating for neurological impairment.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than set forth in this decision. 


ORDER

Entitlement to a 20 percent rating for orthopedic impairment 
associated with the low back disability is warranted.  
Entitlement to a separate 10 percent rating for neurological 
impairment associated with the low back disability is 
warranted.  To this extent, the appeal is granted, subject to 
laws and regulations governing the payment of VA benefits.   



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


